DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, the limitation “wherein data from (a)-(e) are performed remotely from data of (f)-(g)” renders the claim indefinite. Data is not a function that can be “performed remotely” and it is not clear what is meant by data ‘remote’ from other data.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen et al. (US 2005/0209521 A1) in view of Hempfling (US 2006/0178591 A1).
Regarding claim 1, Kettunen et al. (‘521) teach a device for measurement of lung respiration volume comprising: processor means for: (a) receiving a detected series of heart beats (see [0057], [0068], [0076]); (b) measuring variability in the period between successive beats (see [0058], [0068], [0076]); (c) identifying the start and finish of successive breaths by the maxima and minima in the period (see [0061], [0065]); (d) identifying an amplitude of the heart rate variability waveform of the period between successive breaths to determine a heart rate variability respiration (see [0061], [0065], [0068], [0076]); (e) determining a relative extent of lung respiration by synchronizing and correlating the heart rate variability respiration waveform and generated measured respiration waveform (see [0099]-[0100]); and generating output for a value of a measurement of the extent of the lung respiration (see [0104]). Kettunen et al. fail to explicitly teach calculating tidal volume from amplitude changes. However, Hempfling (‘591) from the same field of endeavor do teach calculating tidal volume from amplitude changes (see [0005], [0035]-[0036], [0041]-[0044], [0070]-[0072]; and Figs. 1A and 2). It 
Regarding claim 2, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the device according to claim 1, wherein the value for a measurement of an extent of lung respiration is utilized to determine the movement of one or more organs of a person upon inhalation or exhalation (see Kettunen et al. [0061], [0099]-[0100]).
Regarding claim 3, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the device according to claims 1, wherein the value for a measurement of an extent of lung respiration is utilized to determine the movement of organs of a person upon inhalation or exhalation (see Kettunen et al. [0061], [0099]-[0100]).
Regarding claim 6, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the device according to claims 1, wherein the device is wearable (see Kettunen et al. [0104]).
Regarding claim 7, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the device according to claim 1, wherein steps (a)- (e) are performed remotely from steps (f)-(g) (see Kettunen et al. [0033]).
Regarding claim 8, Kettunen et al. (‘521) teach a method of measuring lung respiration volume, including at least the steps of: (a) detecting a series of heart beats (see [0057], [0068], [0076]); (b) determining the variability in the period between successive beats (see [0058], [0068], [0076]); (c) determining the start and finish of successive breaths by the maxima and minima in the period (see [0061], [0065]); (d) determining an amplitude of the heart rate variability waveform of the period between breaths to determine a heart rate variability respiration waveform (see [0061], [0065], [0068], [0076]); and (e) determining a relative extent of lung respiration by synchronizing and correlating the heart rate variability respiration waveform and a generated measured respiration waveform (see [0099]-[0100]). Kettunen et al. fail to explicitly teach calculating tidal volume from amplitude changes. However, Hempfling (‘591) from the same field of endeavor do teach calculating tidal volume from 
Regarding claim 11, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the method according to claim 8, wherein determining the variability between the period of successive beats comprises measuring the variability between the period of successive beats (see Kettunen et al. [0057], [0058], [0068], [0076]).
Regarding claim 12, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the method according to claim 8, wherein determining the start and finish of successive breaths by the maxima and minima in the period comprises identifying the start and finish of successive breaths by the maxima and minima in the period (see Kettunen et al. [0061], [0065], [0068], [0076]).
Regarding claim 13, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the method according to claim 8, wherein determining the amplitude of variability of period between successive breaths comprises identifying the amplitude of variability of period between successive breaths (see Kettunen et al. [0061], [0065], [0068], [0076]).
Regarding claim 14, Kettunen et al. (‘521) in view of Hempfling (‘591) teach the method according to claim 8, wherein the steps (a)-(e) are implemented in a wearable device (see Kettunen et al. [0033], [0104]).
Regarding claim 16, Kettunen et al. (‘521) in view of Hempfling (‘591) teach an electrocardiograph having a processor configured to process data according to the method of claim 8 (see [0104]).
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive: Applicant argues: “Hempfling uses “digitised respiratory signals” (see para [0005]) to infer tidal volume, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “calculation of tidal volume”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that “Hempfling discloses the use of these tidal volume signals for recognizing breaths”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/               Primary Examiner, Art Unit 3793